           Case 3:20-cv-04108-CRB Document 30 Filed 05/21/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9
10    JEFFREY KATZ CHIROPRACTIC, INC., a
      California corporation, individually and on         Case No. 3:20-cv-04108-CRB
11    behalf of all others similarly situated,
                             Plaintiff,                   [PROPOSED] SCHEDULING ORDER
12

13    v.

14    DIAMOND RESPIRATORY CARE, INC., a
      California corporation,
15
                             Defendant.
16
17
             Plaintiff Jeffrey Katz Chiropractic, Inc. (“Plaintiff” or “Katz”) and Defendant Diamond
18
     Respiratory Care, Inc. (“Defendant” or “Diamond”) (collectively Plaintiff and Defendant are
19
     referred to as the “Parties”) jointly submit this Proposed Scheduling Order pursuant to the Court’s
20
     May 18, 2021 Order (dkt. 28). The Parties propose the following deadlines:
21
22                            Event                                 Proposed Deadlines

23         Deadline to Complete Fact Discovery            October 1, 2021

24         Plaintiffs’ Expert Disclosures Due             November 1, 2021
25
           Defendants’ Expert Disclosures Due             November 1, 2021
26
           Rebuttal Expert Disclosures Due                December 20, 2021
27
28
                                                      1
          Case 3:20-cv-04108-CRB Document 30 Filed 05/21/21 Page 2 of 3




 1       Complete Expert Discovery                             January 18, 2022
 2
         Engage in Good Faith Settlement                       October 1, 2021
 3
         Discussions
 4
         Plaintiffs to File Motion for Class                   August 2, 2021
 5
         Certification
 6

 7       Defendants to File Opposition to Class                September 13, 2021

 8       Certification

 9       Plaintiffs to File Reply ISO Motion for Class October 4, 2021
10       Certification
11                                                              October 29, 2021
         Hearing on Motion for Class Certification             October 28, 2021; 10:00 a.m.
12

13
     Dated: May 21, 2021                               /s/ Taylor T. Smith
14                                                     Counsel for Plaintiff

15                                             Rebecca Davis (SBN 271662)
                                               Lozeau Drury LLP
16   Date: May 21, 2021                        1939 Harrison Street, Suite 150
                                      ES DISTRIOakland,
                                                CT      CA 94612
                                    AT              C
17                                 T           Tel: 510-836-4200
                                                              O




                                               Rebecca@lozeaudrury.com
                              S




                                                               U
                             ED




18
                                                                RT




                                              VED
                                                Patrick H. Peluso (pro hac vice)
                         UNIT




19                                       APPRO Taylor T. Smith (pro hac vice)
                                                           Woodrow & Peluso, LLC
                                                                  R NIA




20                                                         3900 East Mexico Ave., Suite 300
                                                           Denver,
                                                            Breyer Colorado 90210
                         NO




21                                           C h ar le s R.Tel: 720-213-0676
                                       Judge
                                                                FO




                                                           ppeluso@woodrowpeluso.com
                           RT




                                                               LI




22                                                         tsmith@woodrowpeluso.com
                                  ER
                             H




                                                              A




                                       N                       C
     Dated: May 21, 2021                                     F
23                                         D I S T I C T/s/OPaul A. Grammatico
                                                  R Counsel for Defendant
24
                                                       Paul Aldo Grammatico
25                                                     Kabat Chapman & Ozmer LLP
                                                       333 S. Grand Ave, Suite 2222
26                                                     Los Angeles, CA 90071
                                                       (213) 493-3980
27                                                     Email: pgrammatico@kcozlaw.com
28
                                                          2
          Case 3:20-cv-04108-CRB Document 30 Filed 05/21/21 Page 3 of 3




 1
 2
                                    SIGNATURE CERTIFICATION
 3
           Pursuant to Civil L.R. 5-1(i)(3) of the Electronic Case Filing Administrative Policies and
 4   Procedures Manual, I hereby certify that the content of this document is acceptable to counsel for
     Defendant and that I have obtained authorization to affix his or her electronic signature to this
 5   document.
 6                                                By:     /s/ Taylor T. Smith
                                                         Taylor T. Smith
 7
 8
 9
10                                   CERTIFICATE OF SERVICE

11          The undersigned hereby certifies that a true and correct copy of the above papers was

12   served upon counsel of record by filing such papers via the Court’s ECF system on May 21, 2021.

13                                                /s/ Taylor T. Smith

14
15
16
17
18
19
20
21
22

23
24
25
26
27
28
                                                     3
